 



Exhibit 10.21

MERGER AND PARTNERSHIP PURCHASE AGREEMENT

DATED

JULY 21, 2003

AMONG

ERP ENVIRONMENTAL SERVICES INC.,

CERTAIN SUBSIDIARIES OF ERP ENVIRONMENTAL SERVICES INC.

U S LIQUIDS INC.,

AND

CERTAIN SUBSIDIARIES OF U S LIQUIDS INC.

 



--------------------------------------------------------------------------------



 



MERGER AND PARTNERSHIP PURCHASE AGREEMENT

     This is a Merger and Partnership Purchase Agreement (the “Agreement”) dated
July 21, 2003 among ERP Environmental Services Inc., a Delaware
corporation(“ERP”), U S Liquids Inc., a Delaware corporation (“USL”), U S
Liquids LP Holding Co., a Delaware corporation (“LP”), MBO, Inc., a Delaware
corporation,(“MBO” ), RET Acquisition Corporation, a California corporation
(“RET”), PKY Acquisition Corporation, a Kentucky corporation (“PKY”), PCA
Acquisition Corporation, a California corporation (“PCA”), Romic Environmental
Technologies Corporation, a California corporation (“Romic”), Parallel Products
of Kentucky, Inc., a Kentucky corporation (“Parallel Kentucky”), and USL
Parallel Products of California, a California corporation (“Parallel
California,” and, together with Parallel Kentucky, the “Parallel Companies”),
relating to (i) mergers of RET, PKY and PCA with Romic, Parallel Kentucky and
Parallel California and (ii) the sale by LP and MBO to subsidiaries of ERP of
all the partnership interests in U S Liquids of La, L.P., a Delaware limited
partnership (the “Limited Partnership”). The agreement among the parties is as
follows:

ARTICLE 1

THE MERGERS

     1.1    Agreement to Effect Mergers. At the Effective Time described in
Paragraph 2.3, (i) RET will be merged with and into Romic (the “Romic Merger”),
(ii) PKY will be merged with and into Parallel Kentucky (the “Parallel Kentucky
Merger”), and (iii) PCA will be merged with and into Parallel California (the
“Parallel California Merger,” and, together with the Parallel Kentucky Merger,
the “Parallel Mergers,” the Romic Merger and the Parallel Mergers together being
the “Mergers”).

     1.2    The Romic Merger. (a)    In the Romic Merger, RET will be merged
into Romic, and Romic will be the surviving corporation of the Romic Merger (the
“Romic Surviving Corporation”). Except as specifically provided in this
Agreement, when the Romic Merger

1



--------------------------------------------------------------------------------



 



becomes effective, (i) the real and personal property, other assets, rights,
privileges, immunities, powers, purposes and franchises of Romic will continue
unaffected and unimpaired by the Romic Merger, (ii) the separate existence of
RET will terminate, and RET’s real and personal property, other assets, rights,
privileges, immunities, powers, purposes and franchises will be merged into the
Romic Surviving Corporation, and (iii) the Romic Merger will have the other
effects specified in Section 1107 of the California General Corporation Law (the
“CGCL”).

          (b) The Certificate of Incorporation of the Romic Surviving
Corporation will be amended by the Romic Merger so that from the Effective Time
(defined below) until subsequently amended, the Certificate of Incorporation of
the Romic Surviving Corporation will be the same as the Certificate of
Incorporation of RET immediately before the Effective Time, except that it will
provide that the name of the Romic Surviving Corporation will be “Romic
Environmental Technologies Corporation.” That Certificate of Incorporation,
separate and apart from this Agreement, may be certified as the Certificate of
Incorporation of the Romic Surviving Corporation.

          (c) At the Effective Time, the By-Laws of RET immediately before the
Effective Time will be the By-Laws of the Romic Surviving Corporation, until
they are altered, amended or repealed.

          (d) The directors of RET immediately before the Effective Time will be
the directors of the Romic Surviving Corporation after the Effective Time and
will hold office in accordance with the By-Laws of the Romic Surviving
Corporation.

          (e) The officers of Romic immediately before the Effective Time will
be the officers of the Romic Surviving Corporation after the Effective Time and
will hold office at the pleasure of the Board of Directors of the Romic
Surviving Corporation.

2



--------------------------------------------------------------------------------



 



          (f) (i)    Except provided in Paragraph 5.2 , at the Effective Time
each share of common stock of Romic (“Romic Stock”) which is outstanding
immediately before the Effective Time will be converted into and become the
right to receive a sum in cash equal to (x) $21,000,000 (the “Romic Merger
Price”), divided by (y) the total number of shares of Romic Stock that are
outstanding immediately before the Effective Time.

               (ii)    Each share of Romic Stock held in Romic’s treasury or
held by any direct or indirect wholly-owned subsidiary of Romic immediately
before the Effective Time will, at the Effective Time, be cancelled and cease to
exist and no payment will be made with respect to any of those shares.

               (iii)    At the Effective Time, each share of common or preferred
stock of RET (“RET Stock”) which is outstanding immediately before the Effective
Time will be converted into and become one share of an identical class and
series of stock of the Romic Surviving Corporation (“New Romic Stock”). At the
Effective Time, a certificate which represented RET Stock will automatically
become and be a certificate representing the number, class and series of shares
of New Romic Stock into which the RET Stock represented by the certificate was
converted.

          (g) At the Effective Time, each option or warrant issued by Romic that
is outstanding at that time will be cancelled, and no holder of an option or
warrant issued by Romic that is outstanding at the Effective Time will have any
rights after the Effective Time under or with regard to that option or warrant.

     1.3    The Parallel Kentucky Merger. (a) In the Parallel Kentucky Merger,
PKY will be merged into Parallel Kentucky, and Parallel Kentucky will be the
surviving corporation of the Parallel Kentucky Merger (the “Parallel Kentucky
Surviving Corporation”). Except as specifically provided in this Agreement, when
the Parallel Kentucky Merger becomes effective, (i) the real

3



--------------------------------------------------------------------------------



 



and personal property, other assets, rights, privileges, immunities, powers,
purposes and franchises of Parallel Kentucky will continue unaffected and
unimpaired by the Parallel Kentucky Merger, (ii) the separate existence of PKY
will terminate, and PKY’s real and personal property, other assets, rights,
privileges, immunities, powers, purposes and franchises will be merged into the
Parallel Kentucky Surviving Corporation, and (iii) the Parallel Kentucky Merger
will have the other effects specified in Section 11-060 of the Kentucky Business
Corporation Act.

          (b) The Certificate of Incorporation of the Parallel Kentucky
Surviving Corporation will be amended by the Parallel Kentucky Merger so that
from the Effective Time until subsequently amended, the Certificate of
Incorporation of the Parallel Kentucky Surviving Corporation will be the same as
the Certificate of Incorporation of PKY immediately before the Effective Time,
except that it will provide that the name of the Parallel Kentucky Surviving
Corporation will be “Parallel Products of Kentucky, Inc.” That Certificate of
Incorporation, separate and apart from this Agreement, may be certified as the
Certificate of Incorporation of the Parallel Kentucky Surviving Corporation.

          (c) At the Effective Time, the By-Laws of PKY immediately before the
Effective Time will be the By-Laws of the Parallel Kentucky Surviving
Corporation, until they are altered, amended or repealed.

          (d) The directors of PKY immediately before the Effective Time will be
the directors of the Parallel Kentucky Surviving Corporation after the Effective
Time and will hold office in accordance with the By-Laws of the Parallel
Kentucky Surviving Corporation.

          (e) The officers of Parallel Kentucky immediately before the Effective
Time will be the officers of the Parallel Kentucky Surviving Corporation after
the Effective Time and will hold office at the pleasure of the Board of
Directors of the Parallel Kentucky Surviving Corporation.

4



--------------------------------------------------------------------------------



 



          (f) (i)     Except as provided in Paragraph 5.2(ii), at the Effective
Time each share of common stock of Parallel Kentucky (“Parallel Kentucky Stock”)
which is outstanding immediately before the Effective Time will be converted
into and become the right to receive a sum in cash equal to (x) $5,500,000 (the
“Parallel Kentucky Merger Price”), divided by (y) the total number of shares of
Parallel Kentucky Stock that are outstanding immediately before the Effective
Time.

               (ii)     Each share of Parallel Kentucky Stock held in Parallel
Kentucky’s treasury or held by any direct or indirect wholly-owned subsidiary of
Parallel Kentucky immediately before the Effective Time will, at the Effective
Time, be cancelled and cease to exist and no payment will be made with respect
to any of those shares.

               (iii)     At the Effective Time, each share of common or
preferred stock of PKY of any class or series (“PKY Stock”) which is outstanding
immediately before the Effective Time will be converted into and become one
share of an identical class and series of stock of the Parallel Kentucky
Surviving Corporation (“New Parallel Kentucky Stock”). At the Effective Time, a
certificate which represented PKY Stock will automatically become and be a
certificate representing the number, class and series of shares of New Parallel
Kentucky Stock into which the PKY Stock represented by the certificate was
converted.

          (g) At the Effective Time, each option or warrant issued by Parallel
Kentucky that is outstanding at that time will be cancelled, and no holder of an
option or warrant issued by Parallel Kentucky that is outstanding at the
Effective Time will have any rights after the Parallel Kentucky Merger under or
with regard to that option or warrant.

     1.4    The Parallel California Merger. (a) In the Parallel California
Merger, PCA will be merged into Parallel California, and Parallel California
will be the surviving corporation of the Parallel California Merger (the
“Parallel California Surviving Corporation”). Except as

5



--------------------------------------------------------------------------------



 



specifically provided in this Agreement, when the Parallel California Merger
becomes effective, (i) the real and personal property, other assets, rights,
privileges, immunities, powers, purposes and franchises of Parallel California
will continue unaffected and unimpaired by the Parallel California Merger,
(ii) the separate existence of PCA will terminate, and PCA’s real and personal
property, other assets, rights, privileges, immunities, powers, purposes and
franchises will be merged into the Parallel California Surviving Corporation,
and (iii) the Parallel California Merger will have the other effects specified
in Section 1107 of the CGCL.

          (b) The Certificate of Incorporation of the Parallel California
Surviving Corporation will be amended by the Parallel California Merger so that
from the Effective Time until subsequently amended, the Certificate of
Incorporation of the Parallel California Surviving Corporation will be the same
as the Certificate of Incorporation of PCA immediately before the Effective
Time, except that it will provide that the name of the Parallel California
Surviving Corporation will be “Parallel Products of California, Inc.” That
Certificate of Incorporation, separate and apart from this Agreement, may be
certified as the Certificate of Incorporation of the Parallel California
Surviving Corporation.

          (c) At the Effective Time, the By-Laws of PCA immediately before the
Effective Time will be the By-Laws of the Parallel California Surviving
Corporation, until they are altered, amended or repealed.

          (d) The directors of PCA immediately before the Effective Time will be
the directors of the Parallel California Surviving Corporation after the
Effective Time and will hold office in accordance with the By-Laws of the
Parallel California Surviving Corporation.

          (e) The officers of Parallel California immediately before the
Effective Time will be the officers of the Parallel California Surviving
Corporation after the Effective Time and will

6



--------------------------------------------------------------------------------



 



hold office at the pleasure of the Board of Directors of the Parallel California
Surviving Corporation.

          (f) (i)    Except as provided in Paragraph 5.2, at the Effective Time
each share of stock of Parallel California (“Parallel California Stock”) which
is outstanding immediately before the Effective Time will be converted into and
become the right to receive a sum in cash equal to (x) $5,500,000 (the “Parallel
California Merger Price”), divided by (y) the total number of shares of Parallel
California Stock that are outstanding immediately before the Effective Time.

               (ii)    Each share of Parallel California Stock held in Parallel
California’s treasury or held by any direct or indirect wholly-owned subsidiary
of Parallel California immediately before the Effective Time will, at the
Effective Time, be cancelled and cease to exist and no payment will be made with
respect to any of those shares.

               (iii)    At the Effective Time, each share of common or preferred
stock of PCA (“PCA Stock”) which is outstanding immediately before the Effective
Time will be converted into and become one share of an identical class and
series of stock of the Parallel California Surviving Corporation (“New Parallel
California Common Stock”). At the Effective Time, a certificate which
represented PCA Stock will automatically become and be a certificate
representing the number, class and series of shares of New Parallel California
Stock into which the PCA Stock represented by the certificate was converted.

          (g) At the Effective Time, each option or warrant issued by Parallel
California that is outstanding at that time will be cancelled, and no holder of
an option or warrant issued by Parallel California that is outstanding at the
Effective Time will have any rights under or with regard to that option or
warrant.

7



--------------------------------------------------------------------------------



 



     1.5    Stockholder’s Consents. Simultaneously with the execution of this
Agreement, USL, as the sole stockholder of Romic, Parallel Kentucky and Parallel
California, is executing documents consenting to the Romic Merger and each of
the Parallel Mergers. Execution of those consents will not affect the rights of
USL, contained elsewhere in this Agreement, to terminate this Agreement under
some circumstances without carrying out any of the Mergers.

     1.6    Waiver of Right to Dissent. USL waives any rights it may have under
any statute or otherwise to exercise a dissenting shareholder’s right of
appraisal with regard to any of the Mergers or to seek to receive with regard to
its shares of Romic or either of the Parallel Companies anything other than the
Romic Merger Price, the Parallel Kentucky Merger Price and the Parallel
California Merger Price (together, the “Merger Prices”) described in Paragraphs
1.2(f), 1.3(f) and 1.4(f), adjusted as provided in Paragraph 5.2.

ARTICLE 2

TIME OF MERGERS

     2.1    Date of the Mergers. The day on which the Mergers are to take place
(the “Merger Date”) will be the latest of (i) July 31, 2003, (ii) the third
business day after the day on which all waiting periods under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
have expired or been terminated, or (iii) the third business day after the day
on which all the conditions in Article 8 (other than conditions which it is
contemplated will be fulfilled at the Closing) have been fulfilled or waived.

     2.2    Execution of Certificates of Merger. Not later than 11:00 A.M. New
York City time on the day before the Merger Date, (a) the parties to each of the
Mergers will each execute a certificate of merger or similar document (a
“Certificate of Merger”) substantially in the form of Exhibit 2.2(1), 2.2(2) or
2.2(3) (with such modifications as may be required by the governmental officer
with which the Certificate of Merger is to be filed), as applicable, for filing
with the

8



--------------------------------------------------------------------------------



 



Secretary of State or other appropriate governmental officer in the state in
which the parties to that Merger are incorporated. If the Closing is completed,
ERP will cause each of the Certificates of Merger to be filed with the Secretary
of State or other appropriate governmental officer on the Merger Date or as soon
after that date as is practicable.

     2.3    Effective Time of the Mergers. Each Merger will become effective at
11:59 P.M. on the day on which the Certificate of Merger or similar document is
filed with the Secretary of State or other appropriate governmental officer in
the state in which the parties to that Merger are incorporated (that being the
“Effective Time” with regard to that Merger).

     2.4    Payment of Merger Prices. At the Closing described in Article 4, ERP
will pay USL a total of $31,058,824, and will deliver $941,176 to the Escrow
Agent described in Paragraph 4.2-F, in payment of the total amount of the Merger
Prices.

ARTICLE 3

PURCHASE OF PARTNERSHIP INTERESTS

     3.1    Purchase of Partnership Interests. At the Closing described in
Article 4, (i) Oilfields LP Holdings, Inc., a subsidiary of ERP, will purchase
from LP, and LP will sell to Oilfields LP Holdings, Inc., all the limited
partner interests in the Limited Partnership, and (ii) Oilfields GP Holdings,
Inc., a subsidiary of ERP, will purchase from MBO, and MBO will sell to
Oilfields GP Holdings, Inc., all the general partner interests in the Limited
Partnership.

     3.2    Purchase Price. The total purchase price that ERP, on behalf of its
subsidiaries, will pay to LP and MBO for all the limited partner and general
partner interests in the Limited Partnership will be $36,000,000 (the
“Partnership Purchase Price”), subject to adjustment as provided in Paragraph
5.2. Of this sum, (i) 99% will be payment to LP for the limited partner
interests, and 1% will be payment to MBO for the general partner interests, in
the Limited Partnership, and (ii) at the Closing, a total of $34,941,176 will be
paid to LP and MBO (with 99%

9



--------------------------------------------------------------------------------



 



being paid to LP and 1% being paid to MBO) and $1,058,824 will be delivered to
the Escrow Agent.

     3.3    Stockholder’s Consents. Simultaneously with the execution of this
Agreement, USL, as the sole stockholder of MBO and LP, is executing documents
consenting to the sale by each of MBO and LP to the sale of all or substantially
all its assets. Execution of those consents will not affect the rights of USL,
contained elsewhere in this Agreement, to terminate this Agreement, and
therefore to terminate the obligations of MBO and LP to sell the general partner
and limited partner interests in the Partnership, under some circumstances.

Article 4

CLOSING

     4.1    Time and Place of Closing. The closing (the “Closing”) of the
payment of the Merger Prices, the purchase by ERP of all the partnership
interests in the Limited Partnership, and the other transactions that are the
subject of this Agreement, will take place at the offices of Clifford Chance US
LLP, 200 Park Avenue, New York, New York at 10:00 a.m. New York City time on the
Merger Date.

     4.2    USL’s Actions at Closing. At the Closing, USL will deliver to ERP or
direct or indirect subsidiaries designated by ERP the following:

          (a) A document addressed to Clifford Chance US LLP, instructing it to
file with the Secretary of State or other appropriate governmental officer in
the state in which the parties to each of the Mergers are incorporated the
certificate of merger or similar document that the parties to the Mergers
previously delivered to Clifford Chance US LLP as contemplated by Paragraph 2.2.

10



--------------------------------------------------------------------------------



 



          (b) Certificates representing all the outstanding shares of Romic
Stock, Parallel Kentucky Stock and Parallel California Stock.

          (c) A copy, executed by USL, of an agreement in a form to be agreed
upon by USL and ERP (the “Transition Services Agreement”) in which (i) USL and
ERP agree to arrangements regarding access to assets and personnel during the
period of six months following the Closing (the “Transition Period”), and (ii)
ERP agrees that during the Transition Period, ERP or its subsidiaries will pay
$333,333 per month to USL (a total of $2,000,000).

          (d) Evidence, reasonably satisfactory to ERP, that USL has contributed
to the Acquired Companies (defined below) or their wholly owned subsidiaries all
the assets listed on Schedule 4.2-D (the “Contributed Assets”) and that the
Acquired Companies shown on Schedule 4.2-D have assumed the liabilities listed
on that Schedule (the “Assumed Liabilities”).

          (e) Evidence, reasonably satisfactory to ERP, that USL has contributed
to the Acquired Companies the net balance of the intercompany obligations of the
Acquired Companies and their subsidiaries to USL and its subsidiaries other than
the Acquired Companies and their subsidiaries (the “Other Subsidiaries”) (other
than accounts payable incurred in the ordinary course of business between
Acquired Companies or their subsidiaries and Other Subsidiaries), which
contribution will be effected by a release (i) releasing the Acquired Companies
and their subsidiaries from all indebtedness and other obligations to USL and
the Other Subsidiaries (other than accounts payable incurred in the ordinary
course of business between Acquired Companies or their subsidiaries and Other
Subsidiaries), and (ii) releasing USL and the Other Subsidiaries from all
indebtedness and other obligations to the Acquired Companies or their
subsidiaries (other than USL’s obligations under this Agreement and accounts
payable incurred in the ordinary course of business between Acquired Companies
or their subsidiaries and Other Subsidiaries).

11



--------------------------------------------------------------------------------



 



          (f) A copy, executed by USL, of a royalty free license, in a form
agreed upon by USL and ERP, to use information processing software owned by USL
(the “Software License”).

          (g) A copy of an Escrow Agreement, in a form agreed to by both USL and
ERP, among USL, LP, MBO, ERP and Southwest Bank of Texas, N.A. (the “Escrow
Agent”) relating to the Escrow Fund described in Paragraph 5.3.

     4.3    LP’s Actions at Closing At the Closing, LP will deliver to a
subsidiary of ERP designated by ERP the following:

          (a) A document, executed by LP, assigning to a subsidiary of ERP
designated by ERP all the limited partner interests in the Limited Partnership.

          (b) A consent, signed by LP, as limited partner, to subsidiaries of
ERP becoming the sole general partner and the sole limited partner of the
:Limited Partnership.

          (c) A copy, executed by LP, of the Escrow Agreement.

          (d) Any other documents reasonably requested by ERP to cause
subsidiaries of ERP to be the sole general partner and the sole limited partner
of the Limited Partnership.

     4.4    MBO’s Actions at Closing. At the Closing, MBO will deliver to a
subsidiary of ERP designated by ERP the following:

          (a) A document, executed by MBO, assigning to a subsidiary of ERP
designated by ERP all the general partner interests in the Limited Partnership.

          (b) A consent, signed by MBO, as general partner, to subsidiaries of
ERP becoming the sole general partner and the sole limited partner of the
:Limited Partnership.

          (c) A copy, executed by MBO, of the Escrow Agreement.

12



--------------------------------------------------------------------------------



 



          (d) Any other documents reasonably requested by ERP to cause
subsidiaries of ERP to be the sole general partner and the sole limited partner
of the Limited Partnership.

     4.5    ERP’s Actions at Closing. (a)    At the Closing, ERP will deliver to
USL the following:

               (i)    A certified or bank cashier’s check, or evidence of a wire
transfer of immediately available funds to an account specified at least 24
hours before the Closing by USL, in the amount of $31,058,824 in satisfaction of
the obligations of the Romic Surviving Corporation, the Parallel Kentucky
Surviving Corporation and the Parallel California Surviving Corporation to pay
the portion of the Merger Prices that is to be paid at the Closing.

               (ii)    Evidence of a wire transfer of immediately available
funds in the amount of $2,000,000 to the Escrow Agent.

               (iii)    A letter, substantially in the form of Exhibit 4.5-A, in
which ERP acknowledges that ERP or a subsidiary will be acquiring the shares of
New Romic Stock, New Parallel Kentucky Stock and New Parallel California Stock
for investment, and not with a view to their resale or distribution, except that
ERP will immediately be selling the 6% Junior Convertible Preferred Stock (“New
Junior Preferred Stock”) included in the New Romic Stock, the New Parallel
Kentucky Stock and the New Parallel California Stock to Three Cities Fund III,
L.P., Three Cities Friends, L.P. and Three Cities GP, L.P., each of which has
represented to ERP that it will be acquiring the shares of New Junior Preferred
Stock that are sold to it for investment and not with a view to their resale or
distribution.

               (iv)    A copy, executed by ERP, of the Transition Services
Agreement.

               (v)    A copy, executed by ERP, of the Software License.

13



--------------------------------------------------------------------------------



 



               (vi)    A copy, executed by ERP, of the Escrow Agreement.

          (b) At the Closing, ERP will deliver to LP the following:

               (i)    A certified or bank cashier’s check, or evidence of a wire
transfer of immediately available funds to an account specified at least 24
hours before the Closing by LP, in the amount of $34,591,764 in payment of the
portion to be paid at the Closing of the purchase price for all the limited
partner interests in the Limited Partnership.

               (ii)    A letter, substantially in the form of Exhibit 4.5-B, in
which ERP acknowledges that ERP’s subsidiary will be acquiring the limited
partner interests in the Limited Partnership for investment, and not with a view
to their resale or distribution.

               (iii)    Any other documents ERP’s subsidiary is required by the
limited partnership agreement of the Limited Partnership to execute in order to
enable ERP’s subsidiary to become the sole limited partner of the Limited
Partnership.

          (c) At the Closing, ERP will deliver to MBO the following:

               (i)    A certified or bank cashier’s check, or evidence of a wire
transfer of immediately available funds to an account specified at least 24
hours before the Closing by MBO, in the amount of $349,412 in payment of the
portion to be paid at the Closing of the purchase price for all the general
partner interests in the Limited Partnership.

               (ii)    A letter, substantially in the form of Exhibit 4.5-C, in
which ERP acknowledges that ERP’s subsidiary will be acquiring the general
partner interests in the Limited Partnership for investment, and not with a view
to their resale or distribution.

14



--------------------------------------------------------------------------------



 



               (iii)    Any other documents ERP’s subsidiary is required by the
limited partnership agreement of the Limited Partnership to execute in order to
enable ERP’s subsidiary to become the sole general partner of the Limited
Partnership.

ARTICLE 5

ADJUSTMENT TO PRICES

     5.1    Merger Date Balance Sheet. (a)    Not later than 30 days after the
Merger Date, USL will deliver to ERP a combining and combined balance sheet of
the Romic Surviving Corporation, the Parallel Kentucky Surviving Corporation,
the Parallel California Surviving Corporation and the Limited Partnership
(together, the “Acquired Companies”) and their respective subsidiaries at the
Merger Date (the “Merger Date Balance Sheet”), showing, as of the Merger Date,
the combining and combined assets, liabilities and net worth of the Acquired
Companies and their respective subsidiaries (including the Contributed Assets
and the Assumed Liabilities), with any intercompany items among the Acquired
Companies and their subsidiaries eliminated. The Merger Date Balance Sheet will
include the accounts reflected on the balance sheet as of March 31, 2003
attached as Schedule 5.1, and will be prepared in accordance with generally
accepted accounting principles (“GAAP”), applied in the same way they were
applied in preparing the consolidated financial statements of USL and its
subsidiaries included in USL’s Annual Report on Form 10-K for the year ended
December 31, 2002 (except for (A) changes due to changed requirements of GAAP,
or (B) variances from GAAP that are not material), will be based on the book
values of assets and liabilities on the books of the Acquired Companies and
their subsidiaries immediately before the Closing (which will be the book values
reflected on the consolidated financial statements of USL and its subsidiaries),
and will include the Contributed Assets as assets, and the Assumed Liabilities
as liabilities, of the Acquired Companies, except that (i) the Merger Date
Balance Sheet will not include any indebtedness from which the Acquired
Companies are released at the Closing, (ii) the Merger

15



--------------------------------------------------------------------------------



 



Date Balance Sheet will not include any liabilities with respect to which USL
has agreed to indemnify ERP or the Acquired Companies, (iii) assets,
liabilities, gains, losses, revenues and expenses in interim periods and as of
dates other than year end, which normally are determined through the application
of interim accounting conventions or procedures, will be determined for the
purposes of the Merger Date Balance Sheet through full application of the
procedures used in preparing USL’s most recent audited financial statements, and
(iv) no accruals or other liabilities will be included on the Merger Date
Balance Sheet as a result of an event or condition that (x) occurs or arises
after the Merger Date, or (y) is discovered after the Merger Date other than as
a result of the procedures USL normally applies in connection with the
preparation of year end financial statements to the extent the accruals or
liabilities are required to be recorded under GAAP.

          (b) During the period of 20 days after USL delivers the Merger Date
Balance Sheet to ERP, USL will make available to ERP all the books and records
in the possession of USL and its subsidiaries, and all the work papers and
back-up materials, that USL used in preparing, or otherwise are relevant to, the
Merger Date Balance Sheet and will make available to ERP and its representatives
during normal business hours personnel of USL or its subsidiaries who are
knowledgeable about the preparation of the Merger Date Balance Sheet.

          (c) Unless ERP notifies USL within 20 days after USL delivers the
Merger Date Balance Sheet to ERP that ERP disagrees with some of the items on
the Merger Date Balance Sheet, the items on the Merger Date Balance Sheet will
be conclusively deemed to be correct. If within 20 days after USL delivers the
Merger Date Balance Sheet to ERP, ERP notifies USL that ERP disputes particular
items on the Merger Date Balance Sheet (the “Disputed Items”), (i) all the items
on the Merger Date Balance Sheet other than the Disputed Items will conclusively
be deemed to be correct, and (ii) USL and ERP will attempt to agree during the
15 days following the end of the 20 day period to the adjustment that should be
made, or that no

16



--------------------------------------------------------------------------------



 



adjustment should be made, with regard to each of the Disputed Items. If within
that 15 day period, USL and ERP agree as to all the Disputed Items, the Merger
Date Balance Sheet, adjusted as agreed upon between USL and ERP, will
conclusively be deemed to be correct. If there are any Disputed Items upon which
USL and ERP cannot agree during the 15 day period, Ernst & Young LLP, or another
national accounting firm agreed upon by USL and ERP (the “Accounting Firm”),
will be asked to determine the amount of each of those Disputed Items,
calculated as described in subparagraph (a), and the Merger Date Balance Sheet,
reflecting both the adjustments agreed upon by USL and ERP and the
determinations of the Accounting Firm, will conclusively be deemed to be
correct. The fees and expenses of the Accounting Firm will be shared equally by
USL and ERP.

     5.2    Price Adjustment. If the combined total assets minus the combined
total liabilities of the Acquired Companies and their subsidiaries shown on the
Merger Date Balance Sheet (the “Net Asset Amount”) is greater or less than
$62,356,000, (i) each of the Merger Prices and the Partnership Purchase Price
each will be increased or decreased by the amount that is (x) the Net Asset
Amount, minus (y) $62,356,000, times (z) the fraction of which the numerator is
the amount specified in the applicable one of Paragraphs 1.2(f)(i), 1.3(f)(i),
1.4(f)(i) and 3.2 and the denominator is $68,000,000, and (ii) within 20 days
after all the items on the Merger Date Balance Sheet are conclusively deemed
correct under Paragraph 5.1(b), ERP will pay USL, LP and MBO, or USL, LP and MBO
will pay ERP, the respective amounts by which the Merger Prices and the
Partnership Purchase Price are increased or decreased.

     5.3    Funds for Payment of Purchase Price Adjustment. (a) If USL is
required by Paragraph 5.2 to make a payment to ERP, within the 20 day period
described in clause (ii) of Paragraph 5.2, (i) USL and ERP will jointly notify
the Escrow Agent to (x) pay to ERP out of the Escrow Fund the amount USL is
required by Paragraph 5.2 to pay to ERP, and (y) distribute the remainder of the
Escrow Fund to USL. In addition, if the payment USL is required by Paragraph

17



--------------------------------------------------------------------------------



 



5.2 exceeds the total amount of the Escrow Fund, within the 20 day period
described in clause (ii) of Paragraph 5.2, USL will pay the excess amount to ERP
by wire transfer of immediately available funds to a bank account specified by
ERP.

     5.4    Payment Assurances. If ERP is required by Paragraph 5.2 to make a
payment to USL, within the 20 day period described in clause (ii) of Paragraph
5.2, ERP will pay the amount required by that clause to USL by wire transfer of
immediately available funds to a bank account specified by USL. In order to
ensure that ERP will by able to make that payment, until there is a final
determination of the amount USL or ERP will be required by Paragraph 5.2 to pay,
and if ERP is required to make the payment, until it makes that payment; ERP
will maintain immediate borrowing availability under its loan agreements of at
least $2 million.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

     6.1    Representations and Warranties of the Companies. USL, LP and MBO
(together, the “Companies”) each represents and warrants to ERP as follows:

          (a) Each of the Companies is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

          (b) Each of the Companies has all corporate power and authority
necessary to enable it to enter into this Agreement and carry out the
transactions contemplated by this Agreement. All corporate actions necessary to
authorize each of the Companies to enter into this Agreement and carry out the
transactions contemplated by it have been taken. This Agreement has been duly
executed by each of the Companies and is a valid and binding agreement of each
of the Companies, enforceable against each of the Companies in accordance with
its terms.

18



--------------------------------------------------------------------------------



 



          (c) If the consents described on Schedule 6.1-C are obtained, neither
the execution and delivery of this Agreement or of any document to be delivered
in accordance with this Agreement nor the consummation of the transactions
contemplated by this Agreement or by any document to be delivered in accordance
with this Agreement will violate, result in a breach of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, the Certificate of Incorporation or by-laws or other
organizational documents of any of the Companies, any agreement or instrument to
which any of the Companies or the Acquired Companies or any subsidiary of any of
the Acquired Companies is a party or by which any of them is bound, any law, or
any order, rule or regulation of any court or governmental agency or other
regulatory organization having jurisdiction over any of them, except to the
extent it would not have an adverse effect on ERP or any of its subsidiaries,
including any of the Acquired Companies or any of their subsidiaries.

          (d) Except as set forth on Schedule 6.1-D, no governmental filings,
authorizations, approvals, or consents, or other governmental action, other than
the expiration or termination of waiting periods under the HSR Act, if any, are
required to permit each of the Companies, and their respective subsidiaries, to
fulfill all their obligations under this Agreement.

          (e) When executed and delivered at the Closing, the Transition
Services Agreement and the Software License each will be a valid and binding
agreement of USL, enforceable against USL in accordance with its terms.

          (f) Each of the Acquired Companies, and each of their respective
subsidiaries, is qualified to do business as a foreign corporation or foreign
entity in each state in which it is required to be qualified, except states in
which the failure to qualify, in the aggregate, would not have a Material
Adverse Effect upon ERP (assuming ERP owns all the Acquired Companies and
nothing else). As used in this Agreement, the term “Material Adverse Effect”
upon a

19



--------------------------------------------------------------------------------



 



company (or group of companies) means a material adverse effect upon (i) the
consolidated financial position of that company (or those companies) and its (or
their) subsidiaries taken as a whole, or (ii) the consolidated results of
operations of that company (or those companies) and its (or their) subsidiaries
taken as a whole compared with the consolidated results of their operations
during the same period of the prior year.

          (g) The only authorized stock, and the only outstanding stock, of
Romic and the two Parallel Companies are as shown on Schedule 6.1-G. All those
outstanding shares have been duly authorized and issued and are fully paid and
non-assessable. Upon consummation of the Mergers, except as described in
Paragraph 4.5(a)(ii), ERP or its subsidiaries will own all of the outstanding
stock of the Romic Surviving Corporation, the Parallel Kentucky Surviving
Corporation and the Parallel California Surviving Corporation free and clear of
any liens, encumbrances or claims of other persons, other than liens created by
ERP or its subsidiaries. When ERP’s subsidiaries acquire all of the limited and
general partner interests in the Limited Partnership at the Closing as
contemplated by Paragraphs 4.3(a) and 4.4(a), ERP’s subsidiaries (x) will own
those limited partner and general partner interests free and clear of any liens,
encumbrances or claims of other persons, other than liens created by ERP or its
subsidiaries that acquire the limited and general partner interests, and
(ii) ERP’s subsidiaries will own all of the equity interests of any type in the
Limited Partnership. None of USL or any of the Acquired Companies has issued any
options, warrants or convertible or exchangeable securities which are
outstanding, or is a party to any other agreements, which require, or upon the
passage of time, the payment of money or the occurrence of any other event may
require, USL to sell or otherwise transfer, or any of the Acquired Companies to
issue or sell, any stock, partnership interests or other equity interests in any
of the Acquired Companies.

          (h) Schedule 6.1-H is a list of each of the corporations and other
entities of which any of the Acquired Companies owns (or any two or more
Acquired Companies together own)

20



--------------------------------------------------------------------------------



 



directly or indirectly 50% or more of the equity (each corporation or other
entity of which a company owns directly or indirectly 50% or more of the equity
being a “subsidiary” of that company). Each of the corporations or other
entities listed on Schedule 6.1-H (i) has been duly organized, and is validly
existing and in good standing, under the laws of its state of incorporation or
formation. All the shares of stock of each of the Acquired Companies’
subsidiaries which are owned by any of the Acquired Companies or any of their
subsidiaries are duly authorized and validly issued and, with regard to stock of
corporations or other equity interests in limited liability entities, fully paid
and non-assessable, and are not subject to any preemptive rights, and none of
the Acquired Companies, and none of their subsidiaries, has issued any options,
warrants or convertible or exchangeable securities, or is a party to any other
agreements, which require, or upon the passage of time, the payment of money or
the occurrence of any other event may require, any of the Acquired Companies or
any of their respective subsidiaries to issue or sell any stock or other equity
interests in any of the Acquired Companies’ subsidiaries, and there are no
registration covenants or transfer or voting restrictions with respect to
outstanding securities of any of the Acquired Companies’ subsidiaries.

          (i) The Acquired Companies operate the beverage recycling and ethanol
production, the oil field waste and the California, Arizona, Oregon and
Washington hazardous and non-hazardous waste disposal and solvent recycling
businesses of USL and its subsidiaries (the “Businesses”). The Acquired
Companies are not engaged in any businesses or other material activities other
than operating the Businesses and activities related to the operation of the
Businesses. The Acquired Companies own or lease all of the assets used in the
operation of the Businesses, other than corporate information systems,
management systems, leased software and other assets described in the Transition
Services Agreement, and the Contributed Assets. USL owns all the Contributed
Assets. On the Merger Date, after the transfer of the

21



--------------------------------------------------------------------------------



 



Contributed Assets to the Acquired Companies, the Acquired Companies and their
subsidiaries will own or lease all the assets that they need to be able to
operate the Businesses after the Closing in substantially the same manner in
which they are being operated at the date of this Agreement. At the time of the
Closing, none of the Acquired Companies will have any actual or contingent
liabilities other than (i) accounts payable, accrued obligations and other
liabilities incurred in the ordinary course of operating the Businesses,
(ii) obligations with regard to closure, performance and permit related bonds
required to enable the Acquired Companies to obtain or maintain required
licenses and permits, or otherwise required, in order to enable the Acquired
Companies to operate the Businesses, (iii) obligations with regard to letters of
credit or other forms of financial security supporting closure, performance and
permit related bonds required to enable the Acquired Companies to obtain and
maintain required licenses and permits, or otherwise required, in order to
enable the Acquired Companies to operate the Businesses, (iv) indebtedness
incurred to finance the purchase of equipment currently owned by the Acquired
Companies and currently used by the Acquired Companies in connection with the
operation of the Businesses, and (v) the future costs reserved against on
Romic’s books as of the date of this Agreement as a potentially responsible
party with regard to the waste sites, and with regard to remediation of an
environmental condition, described on Schedule 6.1-I.

          (j) Since January 1, 2000, USL has filed with the Securities and
Exchange Commission (“SEC”) all forms, statements, reports and documents it has
been required to file under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, or the rules under either of them.

          (k) USL’s Annual Report on Form 10-K for the year ended December 31,
2002 (the “USL 10-K”) which was filed with the SEC, including the documents
incorporated by reference in it, contained all the information regarding the
Acquired Companies required to be included in it and, when it was filed, did not
contain an untrue statement of a material fact or

22



--------------------------------------------------------------------------------



 



omit to state a material fact necessary in order to make the statements made in
it, in light of the circumstances under which they were made, not misleading,
except to the extent disclosed on Schedule 6.1-K. Without limiting what is said
in the preceding sentence, except as disclosed on Schedule 6.1-K, the financial
statements included in the USL 10-K all were prepared in accordance with GAAP
applied on a consistent basis (unless otherwise required by GAAP) and fairly
present the consolidated financial position and the consolidated results of
operations of USL and its subsidiaries at the dates, and for the periods,
indicated. USL has not filed, or been required to file, any reports with the SEC
with regard to any period which ended, or any event which occurred, after
January 1, 2003, other than its Report on Form 10-Q for the quarter ended
March 31, 2003, a Form 12b-25 relating to that Report on Form 10-Q and a
Form 8-K filed on July 3, 2003. The restatements described on Schedule 6.1-K
will not relate to any of the Businesses, or to any activities currently or
previously conducted by any Acquired Company or any of their subsidiaries.

          (l) The financial data of the Acquired Companies and their
subsidiaries at March 31, 2003, and December 31, 2002, and for the periods ended
on those dates, included in Schedule 6.1-L were prepared in accordance with GAAP
(except that the financial data do not include a statement of cash flows or
contain all the footnotes required by GAAP) and fairly presents the financial
position and results of operations of the Acquired Companies and their
subsidiaries at the date and for the periods to which it relates.

          (m) Since January 1, 2003, except as described on Schedule 6.1-M, the
Acquired Companies have conducted the Businesses in the ordinary course and in
the same manner in which they were conducted prior to January 1, 2003, taking
into account the financial condition of the Acquired Companies.

          (n) Except as shown on Schedule 6.1-N, the Acquired Companies,
together with their subsidiaries, (i) do not own any interests in any entities
whose financial statements were

23



--------------------------------------------------------------------------------



 



not included in the consolidated financial statements of USL and its
subsidiaries included in the USL 10-K, or are not included in the financial data
included in Schedule 6.1-L, to which all the Acquired Companies and their
subsidiaries taken together have made capital contributions or otherwise
transferred assets with a value totaling more than $100,000 as to contributions
and transfers to any single entity or more than $200,000 in total, or the
operating results of which would be reflected on consolidated financial
statements of the Acquired Companies and their subsidiaries on an equity basis
and (ii) are not guarantors of, and will not otherwise be obligated with regard
to, indebtedness of any entity whose financial statements are not included in
the consolidated financial statements of USL and its subsidiaries included in
the USL 10-K, or whose balance sheet is not included in the financial data
included in Schedule 6.1-L, totaling, with regard to all the Acquired Companies
and their subsidiaries taken together, more than $100,000 as to any single
entity or more than $200,000 in total. If the assets, liabilities and operating
results of all the entities listed, or that should have been listed, on
Schedule 6.1-N had been included in the consolidated financial statements of USL
and its subsidiaries included in the USL 10-K, or all the indebtedness
guaranteed by Acquired Companies or their subsidiaries, or for which Acquired
Companies or their subsidiaries may otherwise be obligated, which is, or should
have been, listed on Schedule 6.1-N were treated as liabilities in the financial
data included in Schedule 6.1-L, there would not have been a material effect on
any of the consolidated current assets, total assets, net working capital,
current liabilities, total liabilities or net worth of the Acquired Companies
and their subsidiaries at December 31, 2002 or on their consolidated revenues,
net income or earnings before interest, taxes, depreciation and amortization
during the year ended December 31, 2002.

          (o) To the knowledge of the executive officers of USL, after having
consulted with the persons at USL and its subsidiaries responsible for licensing
and permitting matters, except with regard to matters that are the subject of
Paragraph 6.1-U, each of the Acquired

24



--------------------------------------------------------------------------------



 



Companies, and each of their respective subsidiaries, has all licenses and
permits from all governmental authorities that are necessary to permit them to
conduct the Businesses as they are being conducted on the date of this
Agreement, other than licenses and permits the lack of which would not in
aggregate have a Material Adverse Effect on the Acquired Companies.
Schedule 6.1-O is a complete list of all licenses and permits which any of the
Acquired Companies or any of their respective subsidiaries holds at the date of
this Agreement that, to the knowledge of the executive officers of USL, after
having consulted with the persons at USL and its subsidiaries responsible for
licensing and permitting matters, is required for the operation of the
Businesses in which they are engaged.

          (p) Except as disclosed in Reports on Form 10-K or Form 10-Q filed by
USL with the Securities and Exchange Commission or matters that are the subject
of Paragraph 6.1(u), the Acquired Companies have at all times operated the
Businesses in accordance with applicable law, in all material respects.

          (q) On the Merger Date, each of the Acquired Companies, and each of
their respective subsidiaries, will own all its assets, free and clear of any
liens or encumbrances other than Permitted Encumbrances, none of which
interferes with the use of the assets that are subject to the liens or
encumbrances for the purposes for which they were acquired. “Permitted
Encumbrances” means: (a) the liens of Taxes, assessments and other governmental
levies, fees or charges which are not due and payable as of the Closing Date, or
which are being contested in good faith and for which appropriate reserves have
been established in accordance with GAAP; (b) mechanics liens and similar liens
for labor, materials or supplies provided with respect to real property incurred
in the ordinary course of business for amounts which are not due and payable and
which would not, individually or in the aggregate, have a Material Adverse
Effect on the Acquired Companies; (c) zoning, building codes and other land use
laws regulating the use or occupancy of real property or the activities
conducted thereon which are

25



--------------------------------------------------------------------------------



 



imposed by any governmental authority having jurisdiction over such real
property which are not violated by the current use or occupancy of such real
property or the operation of any Business as currently conducted thereon;
(d) easements, covenants, conditions, restrictions and other similar matters of
record affecting title to real property which do not or would not materially
impair the use or occupancy of such real property in the operation of any
Business as currently conducted thereon, (e) landlord’s liens and similar
encumbrances and (f) the liens listed on Schedule 6.1-Q.

          (r) Each of the Acquired Companies and each of their subsidiaries has
filed all Tax Returns (as defined below) which it has been required to file and
has paid all Taxes (as defined below) shown on those returns to be due. Those
Tax Returns accurately reflect all the material Taxes required to have been
paid, except to the extent of items which may be disputed by applicable taxing
authorities but for which there is substantial authority to support the Acquired
Company’s or the subsidiary’s position and which have been adequately reserved
against on the consolidated balance sheet at December 31, 2002 included in the
USL 10-K, and in the financial data included in Schedule 6.1-L, and except that
no representations are made with regard to Taxes which are the subject of the
indemnification in Paragraph 12.1. Except as shown on Schedule 6.1-R, (i) no
extension of time given by any of the Acquired Companies or any of their
subsidiaries for completion of the audit of any of its Tax Returns is in effect,
(ii) no tax lien has been filed by any taxing authority against any of the
Acquired Companies, any of their subsidiaries, or any of their respective
assets, other than liens for taxes not yet due, (iii) no Federal, state or local
audits or other administrative proceedings or court proceedings with regard to
Taxes are presently pending with regard to any of the Acquired Companies or any
of their subsidiaries, (iv) no Acquired Company or subsidiary of an Acquired
Company is a party to any agreement providing for the allocation or sharing of
Taxes, (v) no Acquired Company or subsidiary of an Acquired Company has
participated in or cooperated with an international

26



--------------------------------------------------------------------------------



 



boycott as that term is used in Section 999 of the Internal Revenue Code of
1986, as amended (the “Code”), (vi) no Acquired Company or subsidiary of an
Acquired Company is liable as a transferee, a successor or otherwise for any Tax
incurred by any other person (excluding Taxes incurred by USL or any of its
subsidiaries or affiliates which are the subject of the indemnification in
Paragraph 12.1 or Taxes incurred by other Acquired Companies or their
subsidiaries), (vii) no Acquired Company or subsidiary of an Acquired Company is
required to include in income any adjustment pursuant to Section 481(a) of the
Code by reason of a voluntary change in accounting method, and the IRS is not
seeking to cause any Acquired Company or subsidiary of an Acquired Company to
make a change in accounting method, (viii) no Acquired Company or subsidiary of
an Acquired Company has filed a consent pursuant to Section 341(f) of the Code
or agreed to have Section 341(f)(2) of the Code apply to any disposition of a
Subsection (f) asset (as that term is defined in Section 341(f)(4) of the Code)
owned by the Acquired Company or subsidiary of an Acquired Company and no
Acquired Company or subsidiary of an Acquired Company is affected by a consent
or agreement of any other person relating to Section 341(f) of the Code, and
(ix) there is no material intercompany income or gain which may after the Merger
Date become taxable to any Acquired Company or any subsidiary of an Acquired
Company, whether on disposition of particular subsidiaries or otherwise. For the
purposes of this Agreement, the term “Taxes” means all taxes (including, but not
limited to, withholding taxes), assessments, fees, levies and other governmental
charges, and any related interest or penalties. For the purposes of this
Agreement, the term “Tax Return” means any report, return or other information
required to be supplied to a taxing authority in connection with Taxes.

          (s) Except with regard to matters that are the subject of
Paragraph 6.1-U or as shown on Schedule 6.1-S, no Acquired Company and no
subsidiary of an Acquired Company is a party to any suit or proceeding in any
court, or by or before any governmental

27



--------------------------------------------------------------------------------



 



agency, nor has any officer of USL been notified that any suit or proceeding is
threatened against any of those entities, other than (i) suits or proceedings
that are fully covered by insurance (except to the extent of a deductible amount
not exceeding $250,000 per claim under the applicable policy), and (ii) suits or
proceedings in which the other party seeks only money damages of less than
$100,000 in each instance and less than $250,000 as to all excluded suits and
proceedings.

          (t) Schedule 6.1-T(1) is a complete list of all unions which represent
any employees of any of the Acquired Companies or any of their subsidiaries. USL
has not been notified, and no officer of USL is otherwise aware, that any union
is attempting to organize or otherwise become the bargaining representative for
any employees of any of the Acquired Companies or any of their subsidiaries.
Schedule 6.1-T(2) is a complete list of (i) all written agreements and plans,
including written employment agreements (other than employment agreements none
of which calls for a salary of more than $75,000 per year or has a term of more
than two years) and including “employee benefit plans,” as that term is defined
in the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), to
which USL, any of the Acquired Companies or any of their subsidiaries, or any
other subsidiary of USL, is a party under which it is providing compensation,
retirement benefits or other benefits to employees of Acquired Companies or of
their subsidiaries and (ii) all agreements or other commitments by USL, any of
the Acquired Companies or any of their subsidiaries, or any other subsidiary of
USL, to provide post-retirement medical benefits or other post-employment
benefits to employees or former employees of any of the Acquired Companies or
any of their subsidiaries. Except as shown on Schedule 6.1-T(2), (A) each
employee benefit plan listed on Schedule 6.1-T(2) which is intended to be
qualified under Section 401 of the Code is qualified under that Section,
(B) each employee benefit plan listed on Schedule 6.1-T(2) has been maintained
in all material respects in accordance with its terms and any applicable
provisions of

28



--------------------------------------------------------------------------------



 



ERISA or the Code, (C) no plan listed on Schedule 6.1-T(2) is a “defined benefit
plan,” as that term is defined in ERISA, (D) no Acquired Company or subsidiary
of an Acquired Company is an “adopting employer,” or part of a “single
employer,” as those terms are defined in ERISA or the Code, with regard to any
employee benefit plan that is not listed on Schedule 6.1-T(2) or employs any
employees who are currently covered under any such plan, and (E) no plan shown
on Schedule 6.1-T(2) has an unfunded benefit liability, as that term is used in
ERISA with respect to defined benefit plans.

          (u) To the knowledge of the executive officers of USL, after having
consulted with the persons at USL and its subsidiaries responsible for licensing
and permitting matters, except as described on Schedule 6.1-U, (i) the Acquired
Companies and their subsidiaries hold all environmental permits that will be
necessary to enable them to conduct the Businesses after the Closing in the same
manner as the Businesses are being conducted on the date of this Agreement,
(ii) none of USL or any of its subsidiaries (including any of the Acquired
Companies or any of their subsidiaries) has received any notice of material
noncompliance or material liability under any Environmental Law (other than
notices received by USL relating to claimed noncompliance or liability that does
not relate to, and could not affect, any of the Acquired Companies or any of
their subsidiaries), (iii) none of the Acquired Companies or any of their
subsidiaries has performed any acts, including but not limited to releasing,
storing or disposing of Hazardous Materials, there is no condition on any
property owned or leased by any Acquired Company or any subsidiary of an
Acquired Company, and there was no condition on any property formerly owned or
leased by any Acquired Company or any subsidiary of an Acquired Company at the
time that that Acquired Company or subsidiary of an Acquired Company (x) was a
subsidiary of USL and (y) owned or leased that property, that presents a
reasonable likelihood of resulting in liability by ERP or any of its
subsidiaries (including any Acquired Company or any subsidiary of an Acquired
Company) under any Environmental Law and (iv)

29



--------------------------------------------------------------------------------



 



none of the Acquired Companies and none of their subsidiaries is subject to any
order of any court or governmental agency requiring any of the Acquired
Companies or any of their subsidiaries to take, or refrain from taking, any
actions in order to comply with any Environmental Law and no action or
proceeding seeking such an order is pending or, insofar as any officer of USL
has actual knowledge, threatened. As used in this Agreement, the term
“Environmental Law” means any Federal, state or local law, rule, regulation,
guideline or other legally enforceable requirement of a governmental authority
with jurisdiction relating to protection of the environment or to environmental
conditions that affect human health or safety. As used in this Agreement,
“Hazardous Material” means “hazardous substance,” “pollutant or contaminant,”
and “petroleum” as those terms are defined or used in Section 9601 of the
Comprehensive Environment Response and Liability Act, 42 U.S.C. §§ 9601-9675.

          (v) There are no contracts, agreements or other arrangements that
could result in a requirement that any Acquired Company or any subsidiary of an
Acquired Company make an “excess parachute payment,” as that term is used in
Section 280G of the Code, as a result of the transactions that are the subject
of this Agreement.

          (w) Except as shown on Schedule 6.1-W, no Acquired Company or
subsidiary of an Acquired Company has any contracts (other than employment
agreements listed, or not required to be listed, on Schedule 6.1-T(2)) with, or
purchases any goods or services from, USL or any of its subsidiaries (except
other Acquired Companies or subsidiaries of Acquired Companies), any officer,
director or stockholder of USL or of any of its subsidiaries, any member of the
immediate family of any of them, or any entity owned or controlled by any of
them.

          (x) ERP has had an opportunity to ask questions and receive answers
from USL regarding USL and its subsidiaries (including, the Acquired Companies)
and their respective businesses, properties, prospects and financial condition
and to obtain additional information

30



--------------------------------------------------------------------------------



 



necessary to verify any information furnished to ERP or to which ERP had access.
ERP believes that it has received all the information it has considered
necessary or appropriate for deciding whether to enter into this Agreement. The
foregoing, however, does not in any way limit or modify the representations and
warranties made by the Companies in Section 6.1 or the effects of those
representations and warranties.

     6.2    ERP’s Representations and Warranties. ERP represents and warrants to
USL as follows:

          (a) ERP is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.

          (b) ERP has all power and authority necessary to enable it to enter
into this Agreement and carry out the transactions contemplated by this
Agreement. All actions necessary to authorize ERP to enter into this Agreement
and carry out the transactions contemplated by it have been taken. This
Agreement has been duly executed by ERP and is a valid and binding agreement of
ERP, enforceable against ERP in accordance with its terms.

          (c) Neither the execution and delivery of this Agreement or any
document to be delivered in accordance with this Agreement nor the consummation
of the transactions contemplated by this Agreement or by any document to be
delivered in accordance with this Agreement will violate, result in a breach of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, the certificate of incorporation or
by-laws of ERP, any agreement or instrument to which ERP or any of its
subsidiaries is a party or by which it is bound, any law, or any order, rule or
regulation of any court or governmental agency or other regulatory organization
having jurisdiction over ERP or any of its subsidiaries.

31



--------------------------------------------------------------------------------



 



          (d) No governmental filings, authorizations, approvals or consents, or
other governmental action, other than termination or expiration of the waiting
periods under the HSR Act, are required to permit ERP and its subsidiaries to
fulfill all their obligations under this Agreement.

          (e) When executed and delivered at the Closing, the Transition
Services Agreement will be a valid and binding agreement of ERP, enforceable
against ERP in accordance with its terms.

     6.3    Modifications of Schedules and Notice of Developments. USL may
update the disclosure schedules at any time to reflect matters inadvertently not
included on such disclosure schedules and USL may notify ERP at any time in
writing of any development causing any of its representations in Paragraph 6.1
any longer to be correct. Each updating or notice will be accompanied by
sufficient information (including any relevant documents) that is sufficient to
enable ERP to evaluate the significance of the facts or developments that are
described in the updating or notice. An updating of a disclosure schedule or
written notice pursuant to this Paragraph 6.3 will be deemed to amend the
disclosure schedule and qualify the representations contained in Paragraph 6.1,
and, subject to Paragraph 8.1(b), to have cured any misrepresentation or breach
of warranty that otherwise might have existed by reason of the facts or
developments that are described in the updating or notice.

     6.4    Termination of Representations and Warranties. All the
representations and warranties in Paragraphs 6.1 and 6.2, other than the
representations and warranties in Paragraph 6.1(g), will terminate at the
Closing. The representations and warranties in Paragraph 6.1(g) will survive for
one year after the Closing.

ARTICLE 7

ACTIONS PRIOR TO THE CLOSING

32



--------------------------------------------------------------------------------



 



     7.1    Activities Until Merger Date. From the date of this Agreement to the
Merger Date, USL will ensure that each of the Acquired Companies and each of
their respective subsidiaries, together and individually, will, except with the
written consent of ERP (which will not be unreasonably withheld with regard to
matters required because of the financial condition of the Acquired Companies,
but which will not constitute waivers of conditions set forth in Paragraph 8.1
or affect the rights of ERP under Paragraph 8.1 or Paragraph 10.1(c)):

          (a) Operate each of the Businesses in the ordinary course and in a
manner consistent with the manner in which it is being operated at the date of
this Agreement.

          (b) Take all commercially reasonable steps available to it in the
ordinary course of business to maintain the goodwill of each of the Businesses,
and, except as otherwise requested by ERP, the continued employment of the
executives and other employees engaged in the Businesses.

          (c) At its expense, maintain all its assets in good repair and
condition, except to the extent of reasonable wear and use and damage by fire or
other unavoidable casualty.

          (d) Not make any borrowings, other than from USL in the ordinary
course.

          (e) Not enter into any contractual commitments involving capital
expenditures, loans or advances, and not voluntarily incur any contingent
liabilities, except in each case commitments or contingent liabilities incurred
in the ordinary course of that business.

          (f) Not pay any dividends or make any distributions, loans or advances
to USL or any of its subsidiaries (other than dividends, distributions, loans or
advances made solely to Acquired Companies or their subsidiaries) or to any
stockholders, directors, officers or employees of USL or any of its
subsidiaries, other than advances to directors, officers or employees of
Acquired Companies or their subsidiaries for travel or pursuant to USL’s policy
relating to advances of expenses to employees as it exists at the date of this
Agreement, and

33



--------------------------------------------------------------------------------



 



other normal business expenses and loans or advances to Acquired Companies or
their subsidiaries.

          (g) Maintain the books of account and records relating to the Acquired
Companies and their subsidiaries in accordance with GAAP applied on a consistent
basis (except to the extent of inconsistencies due to changes in GAAP), subject
to normal year-end adjustments and accruals and subject to variations from GAAP
that have not been material to USL and its subsidiaries taken together.

          (h) Comply in all material respects with all applicable laws and all
regulations of governmental agencies.

          (i) Not sell, dispose of or encumber any property or assets, other
than the transfer to MBO of the LaCassine facility and transfer of the
Wastewater treatment facility, each as described on Schedule 6.1-M, and except
in each case in the ordinary course of business.

          (j) Not enter into or amend any employment, severance or similar
agreement or arrangement, or increase the salaries of any employees, other than
through normal annual merit increases averaging not more than 5% or transfers,
promotions, terminations or replacement hires that are pending at the date of
this Agreement.

          (k) Not adopt any employee compensation, employee benefit or
post-employment benefit plan.

          (l) Not authorize or enter into any agreement to take any of the
actions referred to in subparagraphs (a) through (k) above.

     7.2    HSR Act Filings. USL and ERP will each make as promptly as
practicable (to the extent it has not already done so) the filing, if any, it is
required to make under the HSR Act with regard to the transactions that are the
subject of this Agreement and each of them will

34



--------------------------------------------------------------------------------



 



take all reasonable steps within its control (including providing information to
the Federal Trade Commission and the Department of Justice) to cause the waiting
periods required by the HSR Act to be terminated or to expire as promptly as
practicable. USL will (to the extent it has not already done so) pay the filing
fee for any filings required under the HSR Act. USL and ERP will each provide
information and cooperate in all other respects to assist the other of them in
making its filing under the HSR Act.

     7.3    Seller’s Efforts to Fulfill Conditions. USL will use all reasonable
efforts to cause all the conditions set forth in Paragraph 8.1 to be fulfilled
prior to or at the Closing.

     7.4    Buyer’s Efforts to Fulfill Conditions. ERP will use all reasonable
efforts to cause all the conditions set forth in Paragraph 8.2 to be fulfilled
prior to or at the Closing.

     7.5    No Solicitation of Offers; Notice of Proposals from Others.
(a)    None of USL, LP or MBO will, and none of them will authorize or permit
any of its or its subsidiaries’ officers, directors, employees, agents or
representatives (including any investment banker, attorney or accountant
retained by it or by any of its subsidiaries) directly or indirectly to,
initiate, solicit, encourage or otherwise facilitate any inquiry or the making
of any proposal or offer with respect to a merger, share purchase, asset
purchase or other transaction involving USL, LP or MBO that would make it
impossible or impractical for the Mergers and the purchase of the partners’
interests in the Partnership contemplated by this Agreement to take place (a
proposal for a transaction of that type being an “Acquisition Proposal”).

          (b) Subparagraph (a) will not prevent USL from, in response to an
Acquisition Proposal, or an inquiry related to a specific possible Acquisition
Proposal, which USL receives despite complying with subparagraph (a) and which
Acquisition Proposal or inquiry USL’s Board determines, in good faith after
consultation with its independent financial advisor, presents a reasonable
likelihood of resulting (if consummated in accordance with its terms) in a
transaction

35



--------------------------------------------------------------------------------



 



which would be more favorable to USL’s stockholders or creditors than carrying
out the transactions that are the subject of this Agreement, furnishing
non-public information (after receipt of an appropriate Confidentiality
Agreement) to the person, entity or group (the “Potential Acquiror”) which makes
the Acquisition Proposal and entering into discussions and negotiations with
that Potential Acquiror.

          (c) If USL receives an Acquisition Proposal, or an inquiry about a
specific Acquisition Proposal, USL will promptly notify ERP of that fact and
provide ERP with all material information in USL’s possession regarding the
person who made the Acquisition Proposal or inquiry and the proposed terms of
the Acquisition Proposal, or the possible Acquisition Proposal that is the
subject of the inquiry, and all other information that ERP reasonably requests
regarding the Acquisition Proposal or inquiry, and USL will promptly, from time
to time, provide ERP with any additional material information USL obtains, or
other additional information in USL’s possession that ERP reasonably requests,
regarding the Acquisition Proposal or efforts to reach agreement regarding the
transaction that is the subject of the Acquisition Proposal.

ARTICLE 8

CONDITIONS PRECEDENT TO CLOSING

     8.1    Conditions to ERP’s Obligations. The obligations of ERP at the
Closing are subject to satisfaction of the following conditions (any or all of
which may be waived by ERP):

          (a) The representations and warranties of USL, LP and MBO contained in
this Agreement will, except as contemplated by this Agreement, be true and
correct in all material respects (except that representations and warranties
that are qualified as to materiality or as to absence of Material Adverse Effect
will be true and correct in all respects) at the Merger Date with the same
effect as though made on that date (except that representations and warranties
that relate expressly to specified dates or periods need only to have been true
and correct with

36



--------------------------------------------------------------------------------



 



regard to the specified dates or periods) and USL, LP and MBO each will have
delivered to ERP a certificate to that effect dated that date and signed by the
President or a Vice President of the company that delivers the certificate.

          (b) If USL updates a disclosure schedule or delivers a notice of a
development, as permitted by Paragraph 6.3, ERP will not have notified USL
within five days after ERP receives the updated disclosure schedule or notice
that because of facts or developments disclosed in the updating or notice that
are material with respect to the Acquired Companies, ERP elects not to complete
the transactions that are the subject of this Agreement.

          (c) USL LP and MBO each will have fulfilled in all material respects
all its obligations under this Agreement required to have been fulfilled prior
to or at the Closing, including USL’s having executed each of the Transition
Services Agreement, the Software License and the Escrow Agreement.

          (d) ERP will have received evidence reasonably satisfactory to it that
all mortgages, liens and other security interests on assets of the Acquired
Companies and their subsidiaries (including the Contributed Assets), or on
ownership interests in the Acquired Companies or their subsidiaries, securing
indebtedness under the Second Amended and Restated Credit Agreement dated as of
February 3, 1999 among USL, various financial institutions and Bank of America
National Trust and Savings Association, as Agent, as amended, have been
released.

          (e) No order will have been entered by any court or governmental
authority and be in force that invalidates this Agreement or restrains ERP or
any of its subsidiaries from completing the transactions that are the subject of
this Agreement and no action will be pending against ERP, any of the Acquired
Companies or any subsidiary of any of the Acquired Companies relating to the
consummation of the transactions that are the subject of this

37



--------------------------------------------------------------------------------



 



Agreement that presents a reasonable likelihood of resulting in an award of
damages that would be material to ERP and its subsidiaries taken as a whole, or
to any of the Businesses, after the Closing.

          (f) All necessary governmental approvals of the changes of control of
the Acquired Companies that is the subject of this Agreement will have been
obtained.

          (g) The consents described on Schedule 6.1-C will have been obtained.

          (h) Parallel Kentucky will have entered into agreements that are
reasonably satisfactory to ERP (i) with Waste Research and Recovery, Inc.
(“WRR”), US Liquids of Florida, Inc. (“USLF”) regarding Parallel Kentucky’s
processing on an exclusive basis waste generated by Coty Corporation (“Coty”)
that is the subject of agreement that is in effect at the date of this Agreement
among WRR, USLF and Coty Corporation or any subsequent agreement or arrangement
between WRR and Coty, (ii) with USL First Source, Inc. (“First Source”)
regarding Parallel Kentucky’s processing on an exclusive basis waste generated
by Cabot Corporation and Pfizer Inc. (or their subsidiaries) that is the subject
of an agreement that is in effect on the date of this Agreement among First
Source, Cabot and Pfizer, and (iii) with Canadian Liquid Processors, Ltd d/b/a
Royal Recycling (“Royal Recycling”) regarding Royal Recycling’s processing of
materials generated in Canada by certain United States customers of Parallel
Kentucky.

          (i) Since July 1, 2003, there will not have been a material adverse
change in the financial condition, results of operations, business or prospects
of the any of the Acquired Companies or the results of operations or prospects
of any of the Businesses.

          (j) ERP will have received opinions from Haynes and Boone LLP, counsel
to USL, and from Richards, Layton & Finger, special Delaware counsel to USL,
that together will be substantially to the effect that (i) USL, LP and MBO each
is a corporation duly organized,

38



--------------------------------------------------------------------------------



 



validly existing and in good standing under the laws of the State of Delaware;
(ii) USL and MBO each has all corporate power and authority necessary to enable
it to enter into this Agreement and to carry out all the transactions
contemplated by this Agreement to which it is a party; (iii) all corporate
actions necessary to authorize each of USL, LP and MBO to enter into this
Agreement and carry out the transactions contemplated by it have been taken;
(iv) this Agreement has been duly executed by each of USL, LP and MBO and is a
valid and binding agreement of each of them, enforceable against each of them in
accordance with its terms, except to the extent enforceability may be affected
by bankruptcy, reorganization or similar laws affecting the rights of creditors
generally or by equitable principles of general application relating to the
availability of remedies (whether in an action at law or a proceeding in
equity); (v) approval of the stockholders of USL is not required to effect the
transactions that are the subject of this Agreement (which opinion may note that
there is no decision of a Delaware court that addresses under Section 271 of the
Delaware General Corporation Law a transaction under facts and circumstances
similar to the facts and circumstances relating to the transactions that are the
subject of this Agreement), (vi) the Transition Services Agreement and the
Software License each has been duly executed by USL and is a valid and binding
agreement of USL, enforceable against USL in accordance with its terms, except
to the extent enforceability may be affected by bankruptcy, reorganization or
similar laws affecting the rights of creditors generally or by equitable
principles of general application relating to the availability of remedies
(whether in an action at law or a proceeding in equity); (vii) all governmental
filings, notifications, authorizations, approvals or consents, or other
governmental action required to permit each of USL, LP and MBO to fulfill all
its obligations under this Agreement have been made or obtained, provided that
no opinion need be rendered regarding regulatory matters related to the ordinary
course of business activities of the Acquired Companies, including filings,
notifications, authorizations, approvals or consents related to licenses or
permits held by the Acquired Companies or their subsidiaries in the ordinary
course of their businesses; (vii) except as shown

39



--------------------------------------------------------------------------------



 



on Schedule 6.1-V(2), no plan shown on that Schedule is a “defined benefit
plan,” as that term is defined in ERISA, and (ix) ERP will not, without its
consent, become as a result of the transactions contemplated by this Agreement
an adopting employer with regard to any retirement or other employee benefit
plan of USL or of any affiliate of USL (other than the Acquired Companies and
their subsidiaries) of which that counsel is aware.

          (k) The Merger Date will be not later than August 15, 2003.

     8.2    Conditions to Obligations of USL, LP and MBO. The obligations of
USL, LP and MBO at the Closing are subject to the following conditions (any or
all of which may be waived by either of USL and MBO):

          (a) The representations and warranties of ERP contained in this
Agreement will, except as contemplated by this Agreement, be true and correct in
all material respects (except that representations and warranties that are
qualified as to materiality or as to absence of Material Adverse Effect will be
true and correct in all respects) at the Merger Date with the same effect as
though made on that date (except that representations and warranties that relate
expressly to specified dates or periods need only to have been true and correct
with regard to the specified dates or periods), and ERP will have delivered to
USL a certificate dated that date and signed by the President or a Vice
President of ERP to that effect.

          (b) ERP will have fulfilled in all material respects all its
obligations under this Agreement required to have been fulfilled prior to or at
the Closing, including ERP’s having executed each of the Transition Services
Agreement, the Software License and the Escrow Agreement.

          (c) No order will have been entered by any court or governmental
authority and be in force that invalidates this Agreement or restrains USL, LP
or MBO or any of their subsidiaries from completing the transactions that are
the subject of this Agreement, and no

40



--------------------------------------------------------------------------------



 



action will be pending against any of USL, LP, MBO or any of their respective
subsidiaries (including the Acquired Companies and their subsidiaries) relating
to the transactions that are the subject of this Agreement that presents a
reasonable likelihood of resulting in an award of damages against USL, LP or MBO
that would be material to USL and its subsidiaries after the Closing taken as a
whole.

          (d) USL, LP and MBO will have received an opinion from Clifford Chance
US LLP, counsel to ERP, to the effect that (i) ERP is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, (ii) ERP has all power and authority necessary to enable it to
enter into this Agreement and carry out the transactions contemplated by this
Agreement; (iii) all actions necessary to authorize ERP to enter into this
Agreement and carry out the transactions contemplated by it have been taken;
(iv) this Agreement has been duly executed by ERP and is a valid and binding
agreement of ERP, enforceable against ERP in accordance with its terms, except
to the extent enforceability may be affected by bankruptcy, reorganization or
similar laws affecting the rights of creditors generally or by equitable
principles of general application relating to the availability of remedies
(whether in an action at law or a proceeding in equity); (v) the Transition
Services Agreement has been duly executed by ERP and is a valid and binding
agreement of ERP, enforceable against ERP in accordance with its terms, except
to the extent enforceability may be affected by bankruptcy, reorganization or
similar laws affecting the rights of creditors generally or by equitable
principles of general application relating to the availability of remedies
(whether in an action at law or a proceeding in equity); and (vii) all
governmental filings, authorizations, approvals or consents, or other
governmental action, required to permit ERP to fulfill all its obligations under
this Agreement have been obtained.

          (e) The Merger Date will be not later than August 15, 2003.

41



--------------------------------------------------------------------------------



 



ARTICLE 9

EMPLOYEES OF USL

     9.1    Offers of Employment. ERP will, no later than five business days
before the anticipated Merger Date, offer employment commencing on the Merger
Date to the employees of USL and its subsidiaries who provide management,
supervisory or other services directly to the Acquired Companies, who are listed
on Schedule 9.1. ERP may, at any time after the date of this Agreement but no
later than five business days before the anticipated Merger Date, offer
employment commencing on the Merger Date to employees of USL or its subsidiaries
who are responsible for financial or insurance (including bonding) matters that
affect the Businesses (“Financial Employees”). ERP and its subsidiaries will
not, during the Transition Period, offer employment to any Financial Employees,
without prior consent of USL (but ERP and its subsidiaries will not be precluded
from offering employment to Financial Employees after they cease to be employees
of USL and it subsidiaries).

     9.2    Employee Transition Matters

          (a) The employees of USL who accept employment with ERP that is
offered to them pursuant to Paragraph 9.1 are referred to in this Paragraph 9.2
as the “Transferred Employees”. As promptly as practicable after the date of
this Agreement, ERP will create a plan of the type that is the subject of
Sections 401(a) and 401(k) of the Code (the “ERP 401(k) Plan”) and shall take
all action necessary and appropriate to extend coverage, effective as of the
Merger Date (or as soon after that as is possible), to the Transferred Employees
as of the Merger Date. Transferred Employees shall be credited under the ERP
401(k) Plan, for eligibility and vesting purposes, with all their service
credited by USL for the purposes of its 401(k) plan. USL shall provide ERP with
all such information as is reasonably necessary for ERP to carry out its
obligations under the foregoing sentence. ERP further agrees to establish an
arrangement

42



--------------------------------------------------------------------------------



 



under which a Transferred Employee may provide for payroll withholding for the
purpose of repaying any loan that is outstanding under the USL 401(k) plan as of
the Merger Date.

          (b) Promptly after the ERP 401(k) Plan is formed, ERP shall provide
USL with an opinion letter from Clifford Chance US LLP, or other counsel
reasonably acceptable to USL, to the effect that the ERP 401(k) Plan satisfies
the requirements for qualification and exemption under Sections 401(a) and
501(a) of the Internal Revenue Code.

          (c) As soon as practicable after the Merger Date, ERP shall accept a
direct trustee-to-trustee transfer on behalf of the Transferred Employees from
the trust maintained under the USL 401(k) plan to the trust under the ERP 401(k)
Plan, including cash and participant loans. ERP shall establish accounts in
ERP’s 401(k) Plan for the Transferred Employees for all transferred amounts. All
account balances that are transferred from the USL 401(k) plan to the ERP 401(k)
Plan will be fully vested, and therefore no vesting schedule will apply to those
transferred amounts under the ERP 401(k) Plan.

          (d) As promptly as practicable after the date of this Agreement, ERP
shall create group health, life and disability insurance plans, and shall take
all action necessary and appropriate to extend coverage to the Transferred
Employees and their eligible dependents under those plans. ERP shall cause such
plans that are group health plans (i) to waive all preexisting condition
exclusions and waiting periods otherwise applicable to the Transferred Employees
and their eligible dependents, other than exclusions or waiting periods that are
already in effect under the corresponding USL plans with respect to such
individuals that have not been satisfied as of the Merger Date, and (ii) to
provide each Transferred Employee and his or her eligible dependents with credit
for any co-payments and deductibles paid by them under the corresponding benefit
plans of USL during the portion of the applicable plan year prior to the Merger
Date.

43



--------------------------------------------------------------------------------



 



          (e) ERP will continue the paid time off (“PTO”) hours of each
Transferred Employee that were accrued at USL, but not used, at the Merger Date,
and ERP will permit each Transferred Employees to use or apply those PTO hours
to the same extent and on the same terms that they could have been used or
applied with regard to USL at the Merger Date.

          (f) All accrued service credit of a Transferred Employee with USL (and
any entity affiliated with USL under Section 414(b), (c), (m) or (o) of the
Code) shall be recognized by ERP for all purposes under the employee benefit
plans that it maintains which cover the Transferred Employees, including,
without limitation, health and retirement plans, as well as for paid time off
entitlements.

          (g) USL and ERP shall cooperate with each other in all reasonable
respects relating to any actions to be taken pursuant to this Paragraph 9.2.

ARTICLE 10

TERMINATION

     10.1    Right to Terminate. This Agreement may be terminated at any time
prior to the Closing:

          (a) By mutual consent of ERP and USL.

          (b) By either ERP or USL if, without fault of the terminating party,
the Closing does not occur on or before August 15, 2003.

          (c) By ERP if (i) it is determined that any of the representations and
warranties of USL, LP and MBO contained in this Agreement was not complete and
accurate in all material respects (or that any of the representations and
warranties of USL, LP and MBO that is limited to items that are material or is
qualified as to absence of a Material Adverse Effect was not true and correct in
all respects) on the date of this Agreement, (ii) any of the conditions in
Paragraph

44



--------------------------------------------------------------------------------



 



8.1 is not satisfied or waived by ERP prior to or on the Merger Date, or (iii) a
voluntary or involuntary case is brought by or against, any of USL, LP or MBO,
as a debtor, under the Bankruptcy Code or any state insolvency law.

          (d) By USL if (i) it is determined that any of the representations and
warranties of ERP contained in this Agreement was not complete and accurate in
all material respects (or that any of the representations and warranties of ERP
that is limited to items that are material or is qualified as to absence of a
Material Adverse Effect was not true and correct in all respects) on the date of
this Agreement or (ii) any of the conditions in Paragraph 8.2 is not satisfied
or waived by USL prior to or on the Merger Date.

          (e) By USL if (i) USL has entered into a definitive agreement with a
Potential Acquiror to acquire (x) the Acquired Companies or the Businesses in
their entirety, or (y) any of the Businesses individually, or (z) USL or
substantially all its assets (a “Preferred Agreement”), (ii) before USL entered
into the Preferred Agreement, USL gave ERP at least 10 business days’ prior
notice (A) of the terms of the transaction that is the subject of the Preferred
Agreement (the “Preferred Transaction”), including the value of what the
purchaser proposes to pay in the Preferred Transaction (valuing non-cash
consideration at its fair value as determined in good faith by USL’s Board and
treating any of USL’s secured bank debt that will remain outstanding after the
purchase as part of the value of what the purchaser proposes to pay), and (B)
that unless ERP makes a Matching Amendment to this Agreement, this Agreement
will terminate, (iii) ERP did not agree within 10 business days after it
received the notice to make a Matching Amendment and (iv) USL has paid ERP
$2,000,000 (or such greater amount as is 3% of the sum of the Combined
Transaction Prices).

          (f) A “Matching Amendment” is :

45



--------------------------------------------------------------------------------



 



               (i)    if the Preferred Transaction is an acquisition of all the
Acquired Companies or all the Businesses, an amendment to this Agreement
increasing the total amount of the Merger Prices and the Partnership Purchase
Price (the “Total Transaction Price”) by an amount at least equal to the amount
by which the value of what the purchaser proposes to pay, as specified in the
notice from USL, exceeds $68,000,000;

               (ii)    if the Preferred Transaction is an acquisition of one of
the Acquired Companies or one of the Businesses, an amendment to this Agreement
increasing the Total Transaction Price by an amount at least equal to the amount
by which the value of what the purchaser proposes to pay, as specified in the
notice from USL, exceeds the sum shown on Schedule 10.1-F as the portion of the
Total Transaction Price allocated to that Acquired Company (treating the
Parallel Companies as a single Acquired Company) or to that Business; and

               (iii)    if the Preferred Transaction is an acquisition of USL or
substantially all its assets, an agreement to purchase USL or substantially all
its assets for a purchase price at least equal to the value of what the
purchaser proposes to pay in the Preferred Transaction, as specified in the
notice from USL.

          (g) A notice that this Agreement will terminate given pursuant to
clause (ii) of subparagraph (e) will be irrevocable, unless ERP consents in
writing to its being withdrawn by the USL, and will result in this Agreement’s
terminating when all the conditions specified in clauses (i) through (iv) of
subparagraph (e) have been fulfilled, or on such earlier date as ERP may
designate (in which case USL will continue, after this Agreement terminates, to
be obligated to make the payments and provide the agreement described in clause
(iv) of subparagraph (e), to the extent it has not already done so). When USL
delivers a notice of the

46



--------------------------------------------------------------------------------



 



type of described in clause (ii) of subparagraph (e), ERP’s obligations under
Paragraphs 7.2, 7.4 and 9.2 will terminate.

     10.2    Manner of Terminating Agreement If at any time USL or ERP has the
right under Paragraph 10.1, other than under Paragraph 10.1(e), to terminate
this Agreement, it can terminate this Agreement by a notice to the other of them
that it is terminating this Agreement. Termination under Paragraph 10.1(e) must
take place in the manner provided in that Paragraph.

     10.3    Effect of Termination. If this Agreement is terminated pursuant to
Paragraph 10.1, after this Agreement is terminated, no party will have any
further rights or obligations under this Agreement, except as provided in
Paragraph 10.1(e) with regard to a termination under that subparagraph. Nothing
contained in this Paragraph will, however, relieve any party of liability for
any breach of this Agreement that occurs before this Agreement is terminated.

ARTICLE 11

REPLACEMENT OF USL CREDIT SUPPORT

     11.1    ERP Obligation to Replace Credit Support. As promptly as
practicable after the Closing, but in no event later than 45 days after the
Merger Date, ERP will replace all (i) letters of credit or (ii) other forms of
financial security provided by USL supporting closure, performance and permit
related bonds required to enable the Acquired Companies to obtain required
licenses and permits, or otherwise required, in order to enable the Acquired
Companies to operate the Businesses, and (iii) all other credit support provided
by USL for the benefit of the Acquired Companies that is listed on
Schedule 11.1, with letters of credit or other forms of financial security or
credit support (including, but not limited to, closure, performance and permit
related bonds required to enable the Acquired Companies to obtain required
licenses and permits, or otherwise required, in order to enable the Acquired
Companies to operate the Businesses) regarding which neither USL nor any entity
that is a subsidiary of USL after the

47



--------------------------------------------------------------------------------



 



Mergers and the transactions at the Closing has any actual or contingent
liability and which are not collateralized by any assets of USL or any of those
subsidiaries.

ARTICLE 12

INDEMNIFICATION

     12.1    USL Indemnifications USL will pay, or reimburse the Acquired
Companies and their subsidiaries for, and USL indemnifies ERP, each of the
Acquired Companies and each of their subsidiaries against and agrees to hold
each of them harmless from, all liabilities, costs and expenses incurred with
regard to (i) suits by stockholders of USL, (ii) investigations by the
Securities and Exchange Commission or state securities regulators relating to
USL or its securities, (iii) claims or suits by persons from whom USL acquired
companies or businesses (including the Acquired Companies and the Businesses)
relating to USL’s obligations to pay the purchase prices of those companies or
businesses or otherwise relating to USL’s purchases of those companies or
businesses, other than the acquisition of assets of Safari Environmental
Management Services LLC (“Safari”) under a Warranty Bill of Sale dated as of
September 21, 2000 executed by Romic and Safari, (iv) claims or liabilities that
were insured against by Reliance Insurance Company, (v) liabilities related to
the threatened lawsuit described on Schedule 12.1, and (vi) liabilities for
Taxes due from USL or its current or former subsidiaries (including MBO and LP),
other than Taxes attributable to the Acquired Companies or their subsidiaries.

     12.2    ERP Indemnifications. ERP indemnifies USL and each of its
subsidiaries against, and agrees to hold each of them harmless from, all
liabilities, costs and expenses incurred with regard to obligations that arise
after the Merger Date (and did not exist before the Closing Date) with regard to
(i) closure, performance and permit related bonds required to enable the
Acquired Companies to obtain required licenses and permits, or otherwise
required, in order to enable the Acquired Companies to operate the Businesses,
(ii) letters of credit or

48



--------------------------------------------------------------------------------



 



other forms of financial security supporting closure, performance and permit
related bonds required to enable the Acquired Companies to obtain required
licenses and permits, or otherwise required, in order to enable the Acquired
Companies to operate the Businesses or (iii) other credit support provided by
USL for the benefit of the Acquired Companies that is listed on Schedule 11.1.

     12.3    No Other Remedies. The indemnifications in Articles 12 and 13 will
be the sole and exclusive remedy of the parties under this Agreement after the
Mergers and the transactions at the Closing have been completed with respect to
the transactions contemplated by this Agreement.

ARTICLE 13

ABSENCE OF BROKERS

     13.1    Representations and Warranties Regarding Brokers and Others. ERP
and USL each represents and warrants to the other of them that nobody acted as a
broker, a finder or in any similar capacity in connection with the transactions
that are the subject of this Agreement, except that Rodman & Renshaw acted as
financial advisor to ERP and Jeffries & Company, Inc. acted as a broker and
financial advisor to USL, LP and MBO. All fees of Rodman & Renshaw will be paid
by ERP and all fees of Jeffries & Company, Inc. will be paid by USL. ERP and USL
each indemnifies the other of them against, and agrees to hold the other of them
harmless from, all losses, liabilities and expenses (including, but not limited
to, reasonable fees and expenses of counsel and costs of investigation) incurred
because of any claim by anyone for compensation as a broker, a finder or in any
similar capacity by reason of services allegedly rendered to the indemnifying
party (or as to USL, rendered to LP or MBO) in connection with the transactions
which are the subject of this Agreement.

49



--------------------------------------------------------------------------------



 



ARTICLE 14

AGREEMENT NOT TO COMPETE

     14.1    USL Agreement Not to Compete. During the period of forty-two months
after the Merger Date, USL will not, directly or indirectly through subsidiaries
or otherwise, engage in any business activities in which any of the Acquired
Companies or any of their subsidiaries is engaged at the Merger Date in any
geographic area in which that Acquired Company or subsidiary is engaged in those
business activities at the date of this Agreement. For the purposes of this
Paragraph 14.1, the geographic area in which an Acquired Company or subsidiary
is engaged in a business activity will include the entire area within 200 miles
of any processing facility operated by that Acquired Company or subsidiary. This
paragraph will not prevent USL, directly or through subsidiaries, from
(i) becoming the passive owner of not more than 5% of the outstanding stock or
other equity interests of a publicly traded company that is engaged in
activities of the type described above, (ii) acquiring a company that generates
less than 25% of its total revenues at the time it is acquired from treating
general non-hazardous waste in locations that may compete with Romic, but that
does not have a processing facility within 200 miles of any processing facility
being operated by Romic at the date of this Agreement, or (iii) entering into a
national contract for treatment of hazardous or non-hazardous waste (other than
a contract relating primarily to processing of oilfields waste or beverage
recycling), if it enters into subcontracts or other arrangements under which ERP
subsidiaries will treat all waste that is the subject of the national contract,
is generated within 200 miles of any processing facility operated by an ERP
subsidiary, and can be processed by the ERP subsidiary at that processing
facility, except that USL or its subsidiary need not enter into a subcontract or
other arrangement with an ERP subsidiary if (A) a processor that is not related
to USL offers to treat the waste that is generated within some or all of those
areas for a price that is lower than that offered by the ERP subsidiary and the
ERP subsidiary elects not to match that lower price within those areas, or
(B) the ERP subsidiary elects not to enter into a subcontract or

50



--------------------------------------------------------------------------------



 



arrangement with regard to the waste that is the subject of the national
contract. In addition, nothing in this Paragraph will prevent Royal Recycling
from entering into and fulfilling its obligations under the agreement with
Parallel Kentucky described in Paragraph 8.1(h).

ARTICLE 15

GENERAL

     15.1    Expenses. ERP and USL will each pay its own expenses in connection
with the transactions that are the subject of this Agreement, including legal
fees and disbursements. USL will pay all filing fees related to filings under
the HSR Act or other antitrust laws. ERP will pay all filing fees relating to
applications for approvals of governmental agencies that have issued licenses or
permits to any of the Acquired Companies.

     15.2    Access to Properties, Books and Records. From the date of this
Agreement until earlier of the Merger Date or the time this Agreement is
terminated in accordance with Article 10, USL will, and will cause each of its
subsidiaries (including each of the Acquired Companies and each of their
subsidiaries) to give representatives of ERP and of any potential sources of
debt or equity financing to ERP, full access during normal business hours to all
of their respective properties, books and records and to knowledgeable personnel
of USL and its subsidiaries. The Confidentiality Agreement dated February 24,
2003 between USL and Three Cities Research, Inc. will remain in effect until
after the Closing, and will bind each of the parties to this Agreement to the
same extent as though they had been parties to that Confidentiality Agreement.

          (b) After the Closing, ERP will provide USL with access to the books
and records of the Acquired Companies and their subsidiaries, and to
knowledgeable personnel of the Acquired Companies, during normal business hours
in connection with (i) the preparation of

51



--------------------------------------------------------------------------------



 



financial statements by USL or its affiliates, (ii) the preparation of Tax
Returns by USL, and (iii) for other purposes reasonably requested by USL.

          (c) After the Closing, USL will, and will cause its affiliates to,
provide ERP with access to their books and records relating to the Acquired
Companies and their subsidiaries, or otherwise relating to the Businesses, and
to knowledgeable personnel of USL, during normal business hours in connection
with the preparation of Tax Returns by ERP or its affiliates or audits of Tax
Returns of ERP or its affiliates.

     15.3    Press Releases. ERP and USL will consult with each other before
issuing any press releases or otherwise making any public statements with
respect to this Agreement, except that nothing in this Paragraph will prevent
either party or any affiliate of either party from making any statement that is
required by law or by the rules of any securities exchange or securities
quotation system on which securities of that party or an affiliate are listed or
quoted.

     15.4    Entire Agreement. This Agreement and the documents to be delivered
in accordance with this Agreement contain the entire agreement among ERP, USL
and the other parties to this Agreement relating to the transactions that are
the subject of this Agreement and those other documents, all prior negotiations,
understandings and agreements between ERP and USL (including a Term Sheet dated
June 13, 2003) are superseded by this Agreement and those other documents, and
there are no representations, warranties, understandings or agreements
concerning the transactions that are the subject of this Agreement or those
other documents other than those expressly set forth in this Agreement or those
other documents.

     15.5    Effect of Disclosures. Any information disclosed by a party in
connection with any representation or warranty contained in this Agreement
(including any exhibit or schedule to this Agreement) will be treated as having
been disclosed in connection with each representation and warranty made by that
party in this Agreement.

52



--------------------------------------------------------------------------------



 



     15.6    Benefit of Agreement. This Agreement is for the benefit of the
parties to it, their respective successors and any permitted assigns. This
Agreement is not intended to be for the benefit of, or to give any rights to,
anybody other than the parties, their respective successors and any permitted
assigns.

     15.7    Captions. The captions of the articles and paragraphs of this
Agreement are for reference only, and do not affect the meaning or
interpretation of this Agreement.

     15.8    Assignments. Neither this Agreement nor any right of any party
under it may be assigned, except that ERP may assign all or portions of its
rights and obligations under this Agreement to corporations or other entities
that are directly or indirectly majority owned by ERP or by persons or entities
who or which, at the time of the assignment, own all the outstanding shares of
ERP, if ERP unconditionally guarantees that each entity to which ERP’s rights
and obligations are assigned will perform fully all ERP’s obligations under this
Agreement, the Transition Service Agreement and any other agreements entered
into by that entity in accordance with this Agreement.

     15.9    Notices and Other Communications. Any notice or other communication
under this Agreement must be in writing and will be deemed given when it is
delivered in person or sent by facsimile (with proof of receipt at the number to
which it is required to be sent), on the business day after the day on which it
is delivered to a major nationwide delivery service for overnight delivery, or
on the third business day after the day on which it is mailed by first class
mail from within the United States of America, to the following addresses (or
such other address as may be specified after the date of this Agreement by the
party to which the notice or communication is sent):

     If to USL, LP or MB0:

  U S Liquids, Inc.
411 N. Sam Houston Parkway East

53



--------------------------------------------------------------------------------



 

  Suite 400
Houston, Texas 77060-3545
Attention: Gary Van Rooyan
Facsimile No.: 281-272-4545

     with a copy to:

  Guy Young
Haynes and Boone, LLP
1000 Louisiana Street, Suite 4300
Houston, Texas 77002-5012
Facsimile No.: 713-236-5699

     If to ERP:

  ERP Environmental Services, Inc.
c/o Three Cities Research, Inc.
650 Madison Avenue
New York, NY 10022
Attention: J. William Uhrig
Facsimile No.: 212-980-1142

  with a copy to: David W. Bernstein, Esq.
Clifford Chance US LLP
200 Park Avenue
New York, New York 10166
Facsimile No.: 212-878-8375

     15.10    Governing Law. (a) This Agreement will be governed by, and
construed under, the substantive laws of the State of Delaware, without regard
to conflicts of laws principles that would apply the laws of any other
jurisdiction.

          (b) Each of the parties to this Agreement agrees that any action or
proceeding relating to this Agreement or the transactions contemplated by it may
be brought in any Federal or state court sitting in the State of Delaware in the
United States of America and each of them (i) consents to the jurisdiction of
each of those courts in any such action or proceeding, (ii) agrees not to seek
to have the venue of any such action or proceeding changed because of
inconvenience of the forum or otherwise (except that nothing in this
subparagraph will prevent a party from removing an action from a Delaware state
court to a Federal court sitting in that

54



--------------------------------------------------------------------------------



 



state), and (iii) agrees that process in any such action or proceeding may be
served by registered mail or in any other manner permitted by the rules of the
court in which the action or proceeding is brought.

     15.11    Amendments. This Agreement may be amended by, but only by, a
document in writing signed by both ERP and USL.

     15.12    Counterparts. This Agreement may be executed in two or more
counterparts, some of which may contain the signatures of fewer than all the
parties or may contain facsimile copies of pages signed by some of the parties.
Each of those counterparts will be deemed to be an original copy of this
Agreement, but all of them together will constitute one and the same agreement.

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement all have executed this
Agreement, intending to be legally bound by it, on the day shown on the first
page of this Agreement.

              ERP ENVIRONMENTAL SERVICES, INC.   U S LIQUIDS INC.              
By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    J.William Uhrig       William DeArman     President       Chairman and Chief
Executive                  Officer               RET ACQUISITION CORPORATION   U
S LIQUIDS LP HOLDING CO.               By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    J.William Uhrig       John Miklich     President       President            
  PKY ACQUISITION CORPORATION   MBO, INC.               By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    J.William Uhrig       John Miklich     President       President            
  PCA ACQUISITION CORPORATION   ROMIC ENVIRONMENTAL TECHNOLOGIES, INC.          
    By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    J.William Uhrig       John Miklich     President       President            
  PARALLEL PRODUCTS OF KENTUCKY, INC.   USL PARALLEL PRODUCTS OF CALIFORNIA,
INC.               By:       By:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    J.William Uhrig       John Miklich     President       President

56



--------------------------------------------------------------------------------



 

           
ARTICLE 1 THE MERGERS
    1    
1.1 Agreement to Effect Mergers
    1    
1.2 The Romic Merger
    1    
1.3 The Parallel Kentucky Merger
    3    
1.4 The Parallel California Merger
    5    
1.5 Stockholder’s Consents
    8    
1.6 Waiver of Right to Dissent
    8  
ARTICLE 2 TIME OF MERGERS
    8    
2.1 Date of the Mergers
    8    
2.2 Execution of Certificates of Merger
    8    
2.3 Effective Time of the Mergers
    9    
2.4 Payment of Merger Prices
    9  
PURCHASE OF PARTNERSHIP INTERESTS
    9    
3.1 Purchase of Partnership Interests
    9    
3.2 Purchase Price
    9    
3.3 Stockholder’s Consents
    10    
4.1 Time and Place of Closing
    10    
4.2 USL’s Actions at Closing
    10    
4.4 MBO’s Actions at Closing
    12    
4.5 ERP’s Actions at Closing
    13  
ARTICLE 5 ADJUSTMENT TO PRICES
    15    
5.1 Merger Date Balance Sheet
    15    
5.2 Price Adjustment
    17    
5.4 Payment Assurances
    18  
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
    18    
6.1 Representations and Warranties of the Companies
    18    
6.2 ERP’s Representations and Warranties
    31    
6.3 Modifications of Schedules and Notice of Developments
    32    
6.4 Termination of Representations and Warranties
    32  
ARTICLE 7 ACTIONS PRIOR TO THE CLOSING
    32    
7.1 Activities Until Merger Date
    33    
7.2 HSR Act Filings
    34    
7.3 Seller’s Efforts to Fulfill Conditions
    35    
7.4 Buyer’s Efforts to Fulfill Conditions
    35  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page        
7.5 No Solicitation of Offers; Notice of Proposals from Others
    35  
ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING
    36    
8.1 Conditions to ERP’s Obligations
    36    
8.2 Conditions to Obligations of USL, LP and MBO
    40  
ARTICLE 9 EMPLOYEES OF USL
    42    
9.1 Offers of Employment
    42    
9.2 Employee Transition Matters
    42  
ARTICLE 10 TERMINATION
    44    
10.1 Right to Terminate
    44    
10.2 Manner of Terminating Agreement
    47    
10.3 Effect of Termination
    47  
REPLACEMENT OF USL CREDIT SUPPORT
    47    
11.1 ERP Obligation to Replace Credit Support
    47  
ARTICLE 12 INDEMNIFICATION
    48    
12.2 ERP Indemnifications
    48    
12.3 No Other Remedies
    49  
ARTICLE 13 ABSENCE OF BROKERS
    49    
13.1 Representations and Warranties Regarding Brokers and Others
    49  
ARTICLE 14 AGREEMENT NOT TO COMPETE
    50    
14.1 USL Agreement Not to Compete
    50  
ARTICLE 15 GENERAL
    51    
15.1 Expenses
    51    
15.2 Access to Properties, Books and Records
    51    
15.3 Press Releases
    52    
15.4 Entire Agreement
    52    
15.5 Effect of Disclosures
    52    
15.6 Benefit of Agreement
    53    
15.7 Captions
    53    
15.8 Assignments
    53    
15.9 Notices and Other Communications
    53    
15.10 Governing Law
    54    
15.11 Amendments
    55    
15.12 Counterparts
    55  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents

Page


--------------------------------------------------------------------------------

     An extra section break has been inserted above this paragraph. Do not
delete this section break if you plan to add text after the Table of
Contents/Authorities. Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.

i